NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

EDUARDO CORONADO-OLEA,                           No. 11-73632

              Petitioner,                        Agency No. A073-391-400

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



EDUARDO CORONADO-OLEA,                           No. 12-70571

              Petitioner,                        Agency No. A073-391-400

  v.

ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted April 10, 2014**
                             San Francisco, California

Before: NOONAN, NGUYEN, and WATFORD, Circuit Judges.

      Eduardo Coronado-Olea petitions for review of the Department of

Homeland Security’s (“DHS”) reinstatement of a prior order of removal.

Following Coronado-Olea’s petition for review but prior to the submission of this

case, the government vacated and rescinded its decision to reinstate the prior order

of removal. It has since filed a superseding Notice of Intent/Decision to Reinstate

Prior Order,1 notified Coronado-Olea’s counsel of the vacatur of the reinstatement

decision, and served notice on the head of the facility in which Coronado-Olea is

currently detained. Consequently, no reviewable final order of removal exists, and

we lack jurisdiction to consider Coronado-Olea’s petitions. See 8 U.S.C. §

1252(a)(1), (g); see also Ortiz-Alfaro v. Holder, 694 F.3d 955, 957 (9th Cir. 2012)

(“The carefully crafted congressional scheme governing review of decisions of the


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
        Although Coronado-Olea argues to the contrary, we do not find it
problematic that the superseding Notice of Intent/Decision to Reinstate Prior Order
lacks a signature in the decisional portion of the form. This simply signals DHS’s
intent to reinstate the prior order of removal without indicating a decision on the
matter. Moreover, Coronado-Olea cites no case law for the proposition that the
superseding Notice of Intent/Decision to Reinstate Prior Order must be final in
order to vacate the prior order of removal.

                                         2
BIA limits this court’s jurisdiction to the review of final orders of removal, even

where a constitutional claim or question of law is raised.” (quoting Alcala v.

Holder, 563 F.3d 1009, 1013, 1016 (9th Cir. 2009)) (internal quotation marks

omitted)).

      DISMISSED.




                                          3